United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, ROBINS AIR FORCE
BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1279
Issued: September 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2014 appellant filed a timely appeal from the March 18, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied her recurrence claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on or about April 12,
2011 that was causally related to her March 17, 2009 employment injury.
FACTUAL HISTORY
On March 17, 2009 appellant, a then 48-year-old distribution process worker, sustained a
traumatic injury in the performance of duty while “lifting of big box one/two one online and one
1

5 U.S.C. § 8101 et seq.

chair.” She felt a sharp pain in the lower portion of her back. OWCP accepted appellant’s claim
for lumbago and lumbar sprain. Appellant advised that she was out of work for a couple of days.
She returned with no restrictions on March 27, 2009 but was again out of work because of her
back until April 28, 2009, after which she again had no restrictions. Appellant received
compensation for intermittent wage loss from May 11 to June 11, 2009.
Appellant advised that she was placed in the bulk work area in March 2011. Her
responsibility was to lift various material and equipment of various sizes out of large boxes all
day. On most days appellant had to lift as many as 100 items from these large and deep boxes.
On April 12, 2011, at the end of her shift, she began to feel very sharp, stabbing pains across her
lower back and moving through her lower extremities. The pain lasted for hours, but appellant
thought it would stop. By the next day, however, the pain had become worse. Appellant sought
medical attention. A magnetic resonance imaging (MRI) scan, ordered on August 6, 2011,
showed lumbar spine damage. Appellant continued to seek treatment from April 2011 to
October 2013.
Appellant filed an occupational disease claim alleging that work factors had caused or
aggravated her back condition. She stated that she first became aware of this occupational
disease on April 12, 2011 and first realized that it was caused or aggravated by her employment
on April 12, 2011. OWCP accepted this claim for lumbar spinal stenosis and displacement of
L3, L4 and L5 intervertebral discs.2
In October 2013 appellant filed a claim alleging that she had sustained a recurrence of
disability in 2011 that was causally related to her traumatic work injury on March 17, 2009. She
described how the recurrence happened: “April 12, 2011 I was moved back to the bulk area and
was now lifting heavier items out of cartons and the pain in my back returned. It felt like it was
the same pain and expanded into my legs. Then the pain became worse over the next few days.”
Appellant indicated that she first sought medical treatment on August 6, 2011, which was the
same day her MRI scan was ordered.
Dr. Rafael J. Aguila, a family physician, found that appellant’s condition in October 2013
stemmed from a work-related injury while lifting boxes in 2009, which never fully resolved.
Dr. Daxes M. Banit, a Board-certified orthopedic surgeon, found that appellant’s condition in
October 2013 was related to an injury from lifting in 2011. He observed that her symptoms had
been present for two years.
In a decision dated December 18, 2013, OWCP denied appellant’s recurrence claim. It
explained that she had described a new injury occurring on April 12, 2011, not a return or
increase of disability due to a change or worsening of her accepted condition from
March 17, 2009. Further, the medical evidence failed to support a spontaneous change or
worsening of her injury-related condition without an intervening injury or new exposure to
factors causing the original injury.
In a decision dated March 18, 2014, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decision. It noted that she had described a new injury occurring
2

OWCP File No. xxxxxx282.

2

on April 12, 2011, an intervening injury, and that there was no medical opinion addressing her
need for medical care following that injury and her original injury on March 17, 2009.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.4
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.6
ANALYSIS
When appellant filed her recurrence claim, she explained that in 2011 she was moved
back to the bulk area and was lifting heavier items out of the cartons. On April 12, 2011 the pain
in her back returned and became worse over the next few days.
This is the same history that appellant provided when she filed her occupational disease
claim, which OWCP accepted, under OWCP File No. xxxxxx282, for lumbar spinal stenosis and
displacement of L3, L4 and L5 intervertebral discs. Thus, it is a matter of record that the
recurrence for which she now seeks compensation was, in fact, a new work injury, an intervening
injury, and not a spontaneous change in the initial injury she sustained on March 17, 2009.
The Board has reviewed the medical record and has found no reasoned opinion to support
the claim that appellant sustained a spontaneous change in her medical condition in 2011 that
was causally related to her March 17, 2009 work injury. Dr. Aguila, the family physician, found
that appellant’s condition in October 2013 stemmed from a work-related injury while lifting
boxes in 2009, but he seemed to be unaware of the accepted work injury that intervened in 2011

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

5

Id. at § 10.5(x).

6

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

3

as he did not address it.7 Dr. Banit, the orthopedic surgeon, found that appellant’s condition in
2013 was related to an injury from lifting in 2011, as OWCP accepted.
Appellant’s recurrence claim is not in the nature of a recurrence, as that word is defined
by regulation, and she has submitted no probative medical opinion evidence to support the claim.
Accordingly, the Board finds that she has not met her burden of proof. The Board will therefore
affirm OWCP’s March 18, 2014 decision. Any compensation appellant might wish to claim
from her accepted occupational disease claim in 2011 should be pursued under that OWCP file
number.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
recurrence of disability on or about April 12, 2011 that was causally related to her March 17,
2009 employment injury.

7

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

4

ORDER
IT IS HEREBY ORDERED THAT the March 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

